On petition for rehearing.
[Filed July 2, 1888.]
Steahan, J.
Counsel for respondent has filed a petition for a rehearing, in which it is said, in effect, that the common council of Dalles City did direct that in the particular case under consideration, the estimated cost of laying the sewers should be assessed on the property directly benefited. If this be true, the fact should have been distinctly averred in the answer.
It is of no consequence to recite the fact in. this petition. The sole question is as to the sufficiency of the pleading demurred to, and that must be determined by what if contains, and it cannot be aided by any matters outside of such pleading. When this case shall be remanded to the court below, if that court shall be of the opinion that it would be in furtherance of justice to allow the answer to be amended so as to present the question raised by this petition for a rehearing, it will have the power to allow it; but it will rest entirely in the discretion of that court whether such amendment, if applied for, will be allowed or not. •
On the second point presented by the petition I think the construction placed on section 128 must be adhered to. Any other would render it exceedingly difficult and inconvenient to conduct the affairs of the city. The common council would be compelled to devote much of its time to the consideration and passage of a great number of useless and unnecessary ordinances of no practical utility, on subjects where the business is now usually conducted, and under the direct supervision of the council, or a committee thereof, or by some officer or agent specially appointed for that purpose. Heading and construing the several sections of the charter together, I have no doubt the term “contract,” as used in this section, means such contracts as are here referred to in other parts of the charter where ordinances and notices are *344specially required, and where an express contract must be-entered into between the city and the contractor. The case of Sylvester v. Dalles City will be governed by this case.
Upon the record as presented there appears no sufficient cause for a rehearing, and it must be denied.